Case 1:12-cv-01466-ALC Document 36-11 Filed 08/26/19 Page 1 of 7

 

 

 
Case 1:12-cv-01466-ALC Document 36-11 Filed 08/26/19 Page 2 of 7

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

FIRST KEYSTONE CONSULTANTS, INC., Index No.: 27095/05
ROBERT H. SOLOMON and JANE SOLOMON,
Plaintiffs,
AFFIDAVIT OF
JOHN REY

- against -

DDR CONSTRUCTION SERVICES, SPECO
ELECTRIC, INC., CLIFFORD R. WEINER and
DEBBIE ANN WEINER,

Defendants/Third-Party Plaintiffs,

- apainst -

SCHLESINGER ELECTRICAL CONTRACTORS,
INC. and JACOB LEVITA,

Third-Party Defendants.

 

STATE OF NEW YORK _ )
}SS.

COUNTY OF NEW YORK )

JOHN REY, having been duly sworn, says:

1. { am the principal owner and president of J & R Rey Electrical

Contractors, Inc. (JR Rey)
2 Schlesinger Siemens Electrical, LLC (“SSE”) issued to JR Rey a

subcontract dated July 1, 2006, in the amount of $ 3,400,000 to furnish and install labor,
equipment and material for the New York City Department of Environmental Protection

(*NYCDEP”) Contract 26W-12E (the “26! Ward Project”),

3. The JR Rey contract was part of SSE’s minority utilization plan for the

26" Ward Project. | certified JR Rey’s intent to the NYCDEP to perform the subcontract.

4, Subsequent to the issuance of the subcontract, and at the direction of

senior SSE and Siemens Energy & Automation, Inc. (“SEA”) management, JR Rey
|

 
Case 1:12-cv-01466-ALC Document 36-11 Filed 08/26/19 Page 3 of 7

issued a purchase order to SEA in the amount of $2,400,000 for equipment to be
furnished under the JR Rey subcontract to the 26" Ward Project. The equipment
purchase order to SEA therefore accounted for 70% of the overall value of the $3.4
Million sub-contact which was required as part of the minority utilization plan. JR Rey
was not allowed to solicit other prices for the equipment and played no role in the
selection of the equipment, which was dictated by SEA. The SEA invoices for the
equipment furnished were paid by joint checks drawn on the account of Schlesinger
Electrical Contractors, Inc. (“Schlesinger”) which were signed by Jacob Levita, a
principal of Schlesinger. The checks were issued jointly to JR Rey and SEA. I endorsed
the checks over to SEA at SSE’s office in Maspeth, NY. SSE forwarded the endorsed
checks to SEA who, upon information and belief, deposited them into an SEA account.

5. During the period of March 2006 through late 2007, JR Rey issued
invoices for the actual labor and material furnished under the SSE contract for the 26"
Ward Project to SEC. Starting in May 2006, the practice was for Mr. Levita of
Schlesinger to issue two checks against each invoice: i) one to JR Rey; and ii) one to JR
Rey and the joint board, for union benetits. | would go to SSE’s office on a weekly basis
where I would be given the SEC check for the direct portion of the labor and material and
then endorse the joint check and forward the joint check to the union.

6. All the labor furnished and material supplied by JR Rey for the 26" Ward
Project was invoiced. JR Rey received payment for all of the direct labor and material
costs invoiced against the 26" Ward Project. All but the last $45,000 of union benefits
were paid by dual checks issued to JR Rey and the Joint Board.

7. Commencing in May 2006 and continuing until late 2007, and at the
specific direction of Jacob Levita and upper SSE management, JR Rey issued invoices.in
the total amount of $320,000 for advances against labor to be furnished against the 26"

Ward Contract. I was told by senior SSE managers, including Levita that SSE would not
2

+

 
Case 1:12-cv-01466-ALC Document 36-11 Filed 08/26/19 Page 4 of 7

release checks tn payment for labor previously performed by JR Rey until invoices for
advances against labor were delivered to SSE’s offices. This practice placed an
enormous financial pressure on my business. 1 was also told that | would not be used on
_ the other projects awarded to SSE if I did not go along with this practice.

8. JR Rey did not deposit or endorse any SEC or SSE checks issued in
payment for advanced labor.

9, Joe Guddemi was my day-to-day contact within SSE for all financial
transactions. Mr. Guddemi, as well as senior SSE and Siemens managers, including Mr.
Jeffrey Deurlein of Siemens, were each aware of the JR Rey invoices for advance labor,
dating back to 2006 and at all times thereafter.

10. In addition, at the specific request of Jacob Levita and SSE Managers, |
placed Joe Guddemi on the payroll of IR Rey. As with the demand that I issue invoices
for advanced labor, | was told that this would be required of me in order to continue to
use me on the projects. JR Rey invoiced SSE the entire cost of including Joe Guddemi
on its payroll. The invoices were paid by checks drawn on an SEC account and, as with
the checks for “advanced labor,” were each signed by Jacob Levita.

Ik. On or about December 20, 2007 Jacob Levita stated to me that Jeff
Deurlien did not want to do the advance labor invoices any more.

12. In a follow up to SSE’s June 2008 letter requesting backup to justify
payment by SSE of J &R Rey’s invoices for advances against labor on_December 17,
2008, Roland Dung, CEO of SSE, demanded repayment of the $320,000 advanced for
labor in a letter wherein he claimed to be ignorant of a practice that senior SSE managers
(including Levita) had demanded some two and a half years before.

13. SSE also issued sub-contracts to JR Rey for Wards Island 79E, Wards

Island 87E, Croton CRO-El and Croton CRO-E2, The contracts were issued in

 
Case 1:12-cv-01466-ALC Document 36-11 Filed 08/26/19 Page 5 of 7

fulfillment of SSE Minority Business Enterprise goals under each contract, | certified to
the NYC DEP my intent to perform each contract.

!4. SSE attempted to intimidate me into voluntarily releasing SSE from those
contracts. In one instance in the spring of 2008 when much of what is described above
had come to light in this litigation, Jacob Levita asked me to talk to him privately outside
of the conference room. When in the corridor, Mr. Levita spun around and at the same
time Mr. William Kompf, an SSE employee, grabbed me from behind, and then Jacob
Levita proceeded to pummel! me while demanding that I sign release of those contracts.
Jacob Levita also threatened to withhold payment for labor previously furnished unless |
released SSE from the subcontracts. A police report was filed. Jeff Deurlein witnessed
the incident.

15. On March 25, 2008, I called Mr. Wasserman to report the assault. And
request a meeting with Mr. Wasserman for the next day. Mr. Wasserman then told me
aboul a recent conversation he had with “Siemens people” wherein they discussed
whether passing through the payment for Siemens manufactured equipment through a
supplier would satisfy compliance. Mr. Wasserman told them no,

16. JR Rey then received a three day notice to furnish manpower to Wards
Island 87E. The manpower was supplied as directed. No contract work was available to
perform. JR Rey was not paid for the labor furnished to the project.

17. The SSE subcontracts were then all unlawfully terminated by SSE.

18 = JR Rey received no compensation for the unlawful terminations.

19. The SSE subcontract for Wards Island 87E was to furnish and install a

pre-fabricated breaker house assembly for the project. The assembly to be furnished by

SEA. JR Rey responsibility was to receive the assembly and make the final connections.

The total subcontract was for $1,700,000, JR Rey issued a purchase order to SEA for SI,

 
Case 1:12-cv-01466-ALC Document 36-11 Filed 08/26/19 Page 6 of 7

600,000. Payment io be by joint check issued to JR Rey and SEA against and SEC
account. The balance for labor, material, and margin.
20,

The JR Rey subcontract for Wards Island 87E was terminated prior to the

delivery of the equipment.
2]

On information and belief, A Tech Enterprises, 90 White Street, NY, NY

fulfilled the terms of the contract for Wards Island 87E. A Tech Enterprises is a certified
MBE.

Sworn to before me this
il" day of August, 2009

oa. of Ee
\ Aa LU Cele or

Notary Public

    

 
  

OINA M ALRABew York
Public + State o |
Notary No. O48L6 191290

   
    

Quatitied 19 Westchester COUN 2
oe mogeran Expe’s
tay Comer ss'95 =P

1. ———n

 

 
Case 1:12-cv-01466-ALC Document 36-11 Filed 08/26/19 Page 7 of 7

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF QUEENS
FIRST KEYSTONE CONSULTANTS, INC., Index No.:_ 27095/05
ROBERT H. SOLOMON and JANE SOLOMON,
Plaintiffs,
- against - AFFIDAVIT OF
JOHN REY

DDR CONSTRUCTION SERVICES, SPECO
ELECTRIC, INC., CLIFFORD R. WEINER and
DEBBIE ANN WEINER,

Defendants/Third-Party Plaintiffs,
- against -

SCHLESINGER ELECTRICAL CONTRACTORS,
INC, and JACOB LEVITA,

Third-Party Defendants.

 

STATE OF NEW YORK _ )
}SS.

COUNTY OF QUEENS )
JOHN REY, having been duly sworn, says:

Tam the author of the attached affidavit dated August 11, 2009, and reaffirm the truth of
each and every item contained therein.

I am the recipient of a subpoena served by Defendants/T hird-Party Plaintiffs. The court
should know that this subpoena was issued at my request because of my concern that my
health problems may interfere with my ability to be at a trial of this matter. I have
suffered from a heart condition for two years that has gotten progressively worse,
particularly due to the stress of legal difficulties that have developed over the Principal

Contracts.

1 am informed that the August 3, 2009 trial was adjourned due to motion practice by the
Third-Party Schlesinger Defendants, including Schiesinger-Siemens Electrical, LLC
("SSE JV"). It is my firm belief that the outrageous behaviors by the Schlesinger
Defendants and SSE JV over the course of the past few years must be exposed for what

they are, and for that reason I request that my deposition, pee diately.
A ,
Lt é A Cee
John Rey /, ‘]

DINA M ALRABADI

Notary eubtic - State of New York

NO. 01AL6191290

Qualitied In Westchestp
My Commission Expires _«

Sworn to before me this
7 eiay of August, 2009

Pow Qh

Notary Public

     
   
   
   
   

 
